In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-990V
                                    Filed: October 14, 2015
                                        UNPUBLISHED
*********************************
TRACY CZUPRYNSKI,                                 *
                                                  *
                         Petitioner,              *
                v.                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Meredith Daniels, Conway, Homer & Chin-Caplan, P.C., Boston, M.A., for petitioner.
Debra Filteau Begley, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On October 15, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 [the
“Vaccine Act”]. Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her October 2, 2012 influenza vaccination. On
April 16, 2015, a decision was issued awarding compensation to petitioner based on
respondent’s proffer.

      On September 18, 2015, petitioner moved for attorneys’ fees and costs. (ECF
No. 28). Petitioner applied for attorneys’ fees amounting to $12,181.70, attorneys’ costs
amounting to $985.79, and petitioner’s costs amounting to $350.00. Id. at 1. On

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b),
petitioners have 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that
the identified material fits within this definition, that material will be removed from public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
October 6, 2015, respondent filed a response to petitioners’ application for fees and
costs objecting to the hourly rates requested by petitioner’s counsel. (ECF No. 30).

        Although respondent raised an objection to the hourly rates requested by
petitioners’ counsel in this case 3, she declined in light of the decision in McCulloch v.
HHS, No. 09-293v, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), to further
litigate that issue and instead “respectfully defers to the special master’s statutory
discretion in determining a reasonable fee award for this case.” Id. at 2. Respondent
further indicated that “nothing contained in this response should be construed as an
admission, concession, or waiver by respondent as to any of the matters raised by the
instant Fee Application, including but not limited to, the hourly rates requested, the
number of hours requested, and other litigation related costs” (Id. at 2, fn. 1), but she did
not actually raise any objection in her response to the number of hours billed by
petitioner’s counsel or to any of the costs attributed to either petitioner or her counsel.

       On October 7, 2015, the undersigned indicated agreement with the analysis in
the McCulloch decision and ordered petitioner to file a supplemental application for
attorneys’ fees and costs utilizing the rates awarded in McCulloch. (ECF No. 32).
Petitioner submitted her supplemental application on October 9, 2015. (ECF No. 33).

       In her supplemental application for fees and costs, petitioner requests attorneys’
fees amounting to $12,129.20, attorneys’ costs amounting to $985.79, and petitioner’s
costs amounting to $350.00, for a total of $13,464.99. 4 Id. at 1.

       In a separate filing and in accordance with General Order #9, petitioner’s counsel
represents that petitioner incurred costs of $350.00 and petitioner’s counsel incurred
costs of $985.79. (ECF No. 29).

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). Based on the reasonableness of petitioner’s request, the
undersigned GRANTS petitioner’s supplemental request for payment of attorneys’ fees
and costs. 5




3
 Respondent indicated that she stands by the arguments and evidence presented in Patterson v. HHS,
14-69v, pertaining to hourly rates. Id. at 1.
4
 Although the hourly rates for each of the attorneys that worked on this case were reduced to the
McCulloch rates, the supplemental application also contained an additional four tenths of an hour billed
by Mr. Homer as a result of activity in the case subsequent to petitioner’s initial application for fees and
costs. (Compare ECF No. 28, pp. 14-15 and ECF No. 33, p. 15.)

5 In other cases the undersigned has reduced attorneys’ fees where multiple attorneys worked on a file.

Due to the overall reasonable amount of fees sought in this particular case, the undersigned will not
reduce the fees. However, the practice of having multiple attorneys work on a file is discouraged, and
may result in a reduction in fees in other cases.
        Accordingly, the undersigned awards:

             •   A lump sum of $13,114.99 6, representing reimbursement for
                 attorneys’ fees and costs, in the form of a check payable jointly to
                 petitioner, Tracy Czuprynski, and petitioner’s counsel, Conway,
                 Homer & Chin-Caplan, P.C.; and

             •   A lump sum of $350.00, representing reimbursement for petitioner’s
                 costs, in the form of a check payable to petitioner, Tracy Czuprynski.

        The clerk of the court shall enter judgment in accordance herewith. 7

IT IS SO ORDERED.

                                                         s/Nora Beth Dorsey
                                                         Nora Beth Dorsey
                                                         Chief Special Master




6
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).

7Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).